 In the Matter of THE MCLAUGIILIN MANUFACTURING COMPANY, D/B/AWINCHESTER KNITTING MILLSandTHE UNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UMWACase No. 5-R-0073.-Decided January 5, 1946Mr. Lacy I. Rice,of Martinsburg, W. Va., for the Company.Mr. Robert E. Smedley,of Martinsburg, W. Va., for the UCW.Mr. Irwin J. Jaffee,of Baltimore, Md., for the ILGWU.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by The United Construction Workers,affiliated with UMWA, herein called the UCW, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The McLaughlin Manufacturing Company, d/b/a Win-chester Knitting Mills, Winchester, Virginia, herein called the Com-pany,' the National Labor Relations Board provided for an appro-priate hearing upon due notice before Joseph B. Robison, Trial Ex-aminer.The hearing was held at Winchester, Virginia, on October22, 1945.The Company, the UCW, and the International LadiesGarment Workers Union, AFL, herein called the ILGWU,2 appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe McLaughlin Manufacturing Company, Incorporated, an In-diana corporation, is engaged in the manufacture of knitted garments,i The petition and other formal papers were amended at the hearing to show the correctname of the Company.2 At the bearing the Trial Examiner granted the motion of the ILGWU to intervene.65 N. L.R. B., No.40.197 198DECISIONSOF NATIONALLABOR RELATIONS BOARDincluding blouses, pajamas, underwear, and slips.We are here con-cerned only with its operations at Winchester, Virginia, where it ownsand operates a mill and does business under the name of WinchesterKnitting Mills.During the past 12 months, the Company sold goodsmanufactured at its Winchester plant having a value in excess of$150,000, of which approximately 95 percent was sold outside the Com-monwealth of Virginia.During the same period the Company pur-chased for its Winchester plant in excess of $100,000 worth of cottonyarn and other materials of which approximately 95 percent camefrom points outside the Commonwealth.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Construction Workers is a labor organization affiliated withtheUnited Mine Workers of America, admitting to membershipemployees of the Company.International Ladies Garment Workers Union is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the UCW as theexclusive bargaining representative of certain of its employees untilthe UCW has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the UCW represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees of the Company, including thenight watchman, and employees in the shipping, cutting, boxing,knitting, and sewing departments, but excluding office clerical em-3 The Field Examiner reported that the UCW submitted 41 membership and authoriza-tion cards,and that there were 69 employees in the alleged appropriate unit.The Trial Examiner reported that the ILGWU submitted 28 application for membershipcards of its co-affiliate,United Textile Workers of America, AFL,and that all the cardsbear apparentlygenuine signatures of employees whose names appear on a company payroll dated October 17,1945.Neither the Company nor the UCW contended that theILGWU isnot entitled to a place on the ballot on the basis of this showing. THE McLAUGHLIN MANUFACTURING COMPANY199ployees, the manager, the plant superintendent, heads of the ship-ping, cutting, boxing, knitting, and sewing departments, and all orany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The McLaughlinManufacturing Company, d/b/a Winchester Knitting Mills,Win-chester,Virginia, an election by secret ballot shall be conducted asearly as possible, but not later than sixty (60) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for theI''ational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by The United ConstructionWorkers, affiliated with UMWA, or by International Ladies GarmentWorkers Union, AFL, for the purposes of collective bargaining, or byneither.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision and Direction of Election.